Citation Nr: 1436995	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-50 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a reduction in the amount of the monthly apportionment of the Veteran's disability compensation benefits for the support of his minor child, R.A.E., is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.E.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a reduction in the amount of the apportionment for the dependent child R.A.E., currently in the amount of $500 per month.  The Veteran expressed disagreement with this determination, and the present appeal ensued. 

The Veteran and the dependent child's mother M.E. appeared at a videoconference hearing before the Board in June 2014.  A transcript of that hearing is of record. 

After the issuance of the April 2014 Statement of the Case, additional statements from M.E. and the Veteran were submitted in June 2014.  The statements and documents, including a letter from Social Security, submitted by M.E. were accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c).  Similarly, the June 2014 statement of the Veteran indicated that he waived local jurisdiction.  Accordingly, a remand for the RO review of the evidence received directly by the Board is not required 38 C.F.R. § 20.1304(c).

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA disability compensation benefits at the 100 percent rate since June 26, 2002.   

2.  The Veteran's VA compensation payments have included an amount for the support of the dependent child, R.A.E. since May 1, 2003. 

3.  In a June 2006 special apportionment decision, the RO granted a monthly apportionment of $500.00 of the Veteran's disability compensation benefits to his minor child, R.A.E., who is in the custody of M.E.  

4.  The evidence demonstrates that M.E. would experience financial hardship with regard to providing for R.A.E.'s basic needs if the monthly apportionment of $500.00 of the Veteran's disability compensation benefits to his minor child, R.A.E., is reduced.    

5.  The evidence does not demonstrate that a monthly apportionment of $500.00 of the Veteran's disability compensation benefits to his minor child, R.A.E., would create undue hardship to the Veteran or any other person of interest. 


CONCLUSION OF LAW

A reduction of the apportionment of the Veteran's disability compensation benefits for the support of his minor child, R.A.E. in the amount of $500.00 per month is not warranted and the appeal is denied.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board points out that both M.E. and the Veteran have been advised by the RO of the appropriate laws and regulations relating to requests for apportionment.  See the November 2009 Statement of the Case.  The May 2009 statement of the case was sent to M.E. in April 2014.  The RO afforded M.E. and Veteran the opportunity to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  Both the Veteran and M.E. submitted written statements and VA Forms 21-0788 in support of their claim and both parties appeared before the Board at a videoconference hearing in June 2014.    

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100 , 19.101, 19.102 (2013).  See 38 C.F.R. §§ 20.500-20.504 (2013).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102. 

In the present case, the Veteran and M.E. have been provided notice of the evidence pertinent to the apportionment claim and have been issued the November 2009 statement of the case and the April 2014 supplemental statement of the case.  As such, the Board concludes that the actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), to ensure compliance with the contested claims procedures applicable to matters involving two competing parties, were complied with.  See 38 C.F.R. §§ 19.100-19.102, 20.500 - 20.504 (2013). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran and M.E. testified before the Board in June 2014.  The undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited information as to the apportionment claim including information about the parties' income and expenses.  The hearing focused on the elements necessary to substantiate the claim and the Veteran and M.E., through their testimony, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As the Board elicited relevant testimony during the June 2014 hearing, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pertinent Laws - Apportionment

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants.

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013).

The Board notes that the "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to opposing, interested parties.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).
Analysis

In this case, the Veteran is requesting a reduction in the apportionment of the Veteran's disability compensation benefits in the amount of $500 per month for the support of his minor child, R.A.E., on the basis of hardship.  M.E. is the custodial parent of R.A.E. 

Review of the record shows that the Veteran has been in receipt of VA disability compensation benefits at the 100 percent rate since June 26, 2002.  The Veteran's VA compensation payments have included an amount for the support of the dependent child, R.A.E. since May 1, 2003.  

In a June 2006 special apportionment decision, the RO granted a monthly apportionment of $500.00 of the Veteran's disability compensation benefits to his minor child, R.A.E., who is in the custody of M.E.  The RO found that M.E.'s expenses significantly exceeded her income and court documents showed that the veteran was not making reasonable child support payments.  The RO found that the need for an increase in the apportionment was shown by M.E. and the Veteran did not submit evidence of financial hardship.  

In an April 2006 VA Form 21-0788, M.E. reported a monthly income of $300.00 (VA apportionment from the Veteran) and expenses totaling $1487.00.  The expenses included rent ($495.00); food ($225.00); utilities ($106.00); telephone ($56.00); clothing and entertainment ($125.00); medical expenses ($45.00), and personal and household items ($145.00). 

In the June 2006 special apportionment decision, the RO stated that the Veteran's income was $2020.00.  The Veteran did not submit a VA Form 21-0788 in 2006 in connection with the apportionment claim.  However, in a February 2005 VA Form 5655, financial status report, he reported that his expenses totaled $1,333.00.  The expenses included rent ($650.00); food ($210.00); utilities and heat ($150.00); and installment contracts ($323.00).  

In March 2008, the Veteran requested a reduction in the amount of the special apportionment to R.A.E.  The Veteran asserted that with the current apportionment, he did not have enough income to support himself and the amount of the apportionment was unfair.  In a December 2008 statement, the Veteran argued that he was paying more than the legal limit for R.A.E.  At the RO hearing in May 2009, the Veteran and his representative argued that the apportionment of VA compensation benefits was unreasonable because the Veteran was paying $500.00 a month to R.A.E. and only $100.00 a month to other children and he believed the payments to the children should be equal.  The Veteran stated that the report of income from M.E. was not truthful.  In a November 2009 VA Form 9, the Veteran asserted that the other party had a job when she stated that she did not have a job.  He argued that his income did not exceed his expenses by $650.00 and the apportionment should be reduced due to a real financial hardship.  In a June 2014 statement, the Veteran disputed the amounts M.E. reported for her income and expenses each month.  He asserted that she did not report the VA apportionment in the amount of $500 a month or the amount she receives for the dependent child from his Social Security Administration (SSA) benefits.  The Veteran asserted that M.E. started a cake business and she also lived with her father and had no living expenses.  The Veteran indicated that the apportionment should be $100 a month for the minor child R.A.E. 

In an April 2008 VA Form 21-0788, the Veteran reported a monthly income of $1,850.00 (VA benefits minus $1000.00 apportionment to dependent children) and expenses totaling $1,968.00.  The expenses included rent ($750.00); food ($275.00); utilities ($189.00); telephone ($79.00); clothing ($150.00); school expenses ($200.00), and a car payment ($325.00).  The monthly income exceeded the expenses by $118.  

In a July 2008 VA Form 21-0788, M.E. reported a monthly income of $1,844.00 (unemployment income of $336.00 per week and $500.00 in VA apportionment) and expenses totaling $2,504.00.  The expenses included rent ($500.00); food ($200.00); utilities ($221.00); telephone, cable and internet ($150.00); cell phone ($174.00); clothing ($275.00); medical expenses ($70.00); school expenses ($103.00); car payment ($556.00); car insurance ($250.00) and installment loan ($220.00).  M.E.'s expenses exceeded her income by $660.00.   

In a July 2008 statement, M.E. stated that she was currently unemployed and received unemployment benefits.  She stated that she was a full time student.  She indicated that her only other income was the $500 apportionment from the Veteran.   

In a September 2008 VA Form 21-0788, the Veteran reported a monthly income of $2,098.00 (VA compensation benefits plus $262.00 monthly SSA benefit) and expenses totaling $2,506.00.  The expenses included rent ($750.00); food ($300.00); utilities ($186.00); telephone ($99.00); clothing ($300.00); other expenses ($350.00); and other expenses ($521.00).  The Veteran did not specify the other expenses.  The Veteran's expenses exceeded the monthly income by $408.00.   

In a January 2011 VA Form 21-0788, the Veteran reported a monthly income of $2,981.00 (VA compensation benefits of $2645.00 plus $336.00 monthly SSA benefit) and expenses totaling $2,949.00.  The expenses included rent ($1,100.00); food ($400.00); utilities ($458.00); telephone ($100.00); clothing ($100.00); other expenses (car note) ($464.00); and car expenses and insurance ($327.00).  The Veteran's income exceeded the monthly expenses by $32.00.   

In a January 2012 VA Form 21-0788, the Veteran reported a monthly income of $2,906.00 (VA compensation benefits of $2543.00 plus $363.00 monthly SSA benefit) and expenses totaling $2,450.00.  The expenses included rent ($1,100.00); food ($500.00); utilities ($450.00); telephone ($200.00); clothing ($200.00); other expenses (car note) ($573.00).  The Veteran's income exceeded the monthly expenses by $456.00.   

In a March 2013 VA Form 21-0788, the Veteran reported a monthly income of $3,105.00 (VA compensation benefits of $2,799.00 plus $306.00 monthly SSA benefit) and expenses totaling $3,571.00.  The expenses included rent ($1,095.00); food ($350.00); utilities ($450.00); telephone ($150.00); clothing ($300.00); medical expenses ($200.00); school expenses ($400.00); car payment ($463.00); and car insurance ($163.00).  The Veteran's expenses exceeded the monthly income by $466.00.   

In a September 2013 VA Form 21-0788, the Veteran reported a monthly income of $2,856.00 (VA compensation benefits) and expenses totaling $2,795.00.  The expenses included rent ($1,195.00); food ($400.00); utilities ($500.00); telephone ($100.00); clothing ($150.00); medical expenses ($250.00); and other expenses ($200.00).  The Veteran's income exceeded the monthly expenses by $61.00.   
  
In a November 2013 VA Form 21-0788, the Veteran reported a monthly income of $4,262.00 (VA compensation benefits of $3,556.00 plus SSA benefits of $706.00) and expenses totaling $3,946.00.  The expenses included rent ($1,195.00); food ($400.00); utilities ($500.00); telephone ($163.00); clothing ($200.00); medical expenses ($250.00); school expenses ($175.00); gas ($200.00); car and insurance ($463.00); and child support ($400.00) (the Veteran indicated that the child support came out of his SSA benefits).  The Veteran's income exceeded the monthly expenses by $316.00.    
 
In a June 2014 statement, M.E. reported a monthly income of $2,192.00 (gross income of $1,557.00 and the VA and SSA apportioned benefits in the amount of $635.00) and expenses totaling $2,500.00.  M.E. indicated that the expenses included housing, utilities, transportation, cell phone and internet, clothing and shoes, school uniforms, field trips and school fees, grocery, entertainment, child care, tutoring, medical expenses, lunch money, holidays, personal care, and music lessons.  M.E. stated that R.A.E. will get braces next year.  M.E. noted that the cost of living has increased drastically since the increase in the apportionment in 2006.  M.E. submitted documentation that the $1557.92 month income is a long term disability benefits payment.  

At the videoconference hearing before the Board in June 2014, the Veteran stated that he has six other children in addition to R.A.E. and she gets the most money.  He stated that he pays a total month amount of $635 to R.A.E. and he pays $235.00 to the other children.  The Veteran asserts that he thinks he should pay the same amount to each child.  He also asserts that the amount of the apportionment to R.A.E. causes financial hardship for him.  M.E. testified that if the amount of the VA apportionment was decreased, she would not be able to provide a place to live or food for R.A.E.  She stated that her only other income was long term disability benefits from her former employer and she was currently disabled.  

The critical matter before the Board in this case is whether the special apportionment of $500.00 per month for the care of the Veteran's child, R.A.E., would result in undue hardship for the Veteran, as he asserts.  As stated above, such a determination must be made on the basis of the facts of the individual case, with consideration given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment recipients, as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451. 

As outlined above, M.E.'s monthly expenses exceeded her monthly income in June 2006, when the special apportionment of VA benefits for R.A.E. in the amount of $500.00 a month was established, and in March 2008 and June 2014.  In 2006, M.E. reported that her monthly income was $300.00 (the amount of the VA apportionment) and her monthly expenses totaled $1,486.00, which is a difference of $1,186.00.  In 2008, M.E. reported that her monthly income was $1,344.00 (which includes the monthly $500 VA apportionment) and her monthly expenses totaled $2,504.00, which is a difference of $660.00.  In 2014, M.E. reported that her monthly income was $2,192.00 and her monthly expenses totaled $2,500.00, which is a difference of $4.00.   

In determining the basis for a special apportionment, VA considers such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants, and whether a hardship exists.  38 C.F.R. § 3.451.  

Regarding M.E. income and resources, the evidence establishes that M.E.'s income has increased since the special apportionment of $500.00 a month was awarded in June 2006.  The evidence shows that M.E.'s income has increased from $300.00 in 2006 to $1,844.00 in 2008 to $2,192.00 in 2014 and she is finally able to pay her monthly expenses with her monthly income in 2014.  In 2006 and 2008, M.E. was not able to pay for her monthly expenses with the monthly income.  In 2014, M.E. is able to pay for her monthly expenses with her monthly income and she has very little money left over; the remaining money is $4.00.  M.E. reported essentially the same amount of monthly expenses in 2014 as she did in 2008 (monthly expenses of $2,500.00 in 2014 and $2,504.00 in 2008).  The Board finds that the expenses reported on the VA Form 21-0788 dated in July 2008 are reasonable.  The reported expenses, as discussed in detail above, cover the expenses of basic necessities of shelter, food, clothing, and medical expenses for R.A.E.  M.E. also reported necessary and reasonable expenses for caring for a child and these expenses include school expenses, transportation, telephone, and internet.  

The Board further points out that the VA special apportionment for R.A.E. in the amount of $500.00 a month is a significant part of M.E.'s monthly income and has been since this special apportionment was awarded in 2006.  In 2008, the special apportionment in the amount of $500.00 was 27 percent of M.E.'s income and in 2014, it amounts to 22 percent of her monthly income.  The evidence of record shows that if the amount of the special apportionment was reduced, M.E. would not be able to pay for her monthly expenses and this would create financial hardship for her and R.A.E. 

The Board finds that undue hardship does not exist for the Veteran and undue hardship does not exist for the other interested parties.  The evidence of record shows that the Veteran's monthly income has increased since the special apportionment in the amount of $500.00 a month was awarded to R.A.E. in 2006.  The Veteran's reported income was $2020.00 in 2006; $2,850.00 in April 2008; $2,098.00 in September 2008; $2,981.00 in 2011; $2,906.00 in 2012; $3,105.00 in 2013; and $4,262.00 in 2014.  

VA records document the Veteran's income from VA compensation benefits as follows: $2620.00 ($800.00 apportionment) effective January 1, 2006; $2,7750.00 ($1000.00 apportionment) effective March 1, 2007; $2,836.00 ($700.00 apportionment) effective May 1, 2008; $2,999.00 ($700.00 apportionment) effective December 1, 2008; $3,345.00 ($700.00 apportionment) effective December 1, 2011; $3,478.00 ($800.00 apportionment) effective March 1, 2013; and $3,530.17 ($1000.00 apportionment) effective January 1, 2014. 

The Veteran's reported monthly expenses from 2008 to 2013 ranged from $1,968.00 to $3,500.00.  The evidence of record shows that the Veteran's monthly expenses do not consistently exceed his monthly income.  For instance, in 2011, 2012, and 2013, the Veteran reported that his monthly income exceeded his expenses.  In 2008, the Veteran's monthly expenses exceed his monthly income by $118.00.  In September 2008, the Veteran's monthly expenses exceed his monthly income by $408.00.  However, in this report, the Veteran indicated that he had $521.00 in other expenses and he did not detail what the other expenses were.  In March 2013, the Veteran reported that his monthly expenses exceed his income by $466.00.  However, in two additional reports in 2013, he reported that his income exceeded his monthly expenses.  

The Board finds that the special apportionment in the amount of $500.00 a month to R.A.E. does not cause hardship to the Veteran. The evidence of record shows that he has been able to pay for his basic necessities since the special apportionment has been established.  The evidence further shows that the Veteran's income has increased since 2006, when the special apportionment was established.  The Board finds that the Veteran's income is sufficient to cover the expense of his basic necessities and with prudent budgeting, he should be able to pay for any additional reasonable expenses each month.  

In this case, the $500.00 a month special apportionment is below the 20 percent level of the Veteran's compensation benefits (20 percent of $3,556.00 is $711.00).  20 percent of the Veteran's benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.  38 C.F.R. § 3.451.   The Board further recognizes that the Veteran has several dependent children and the total amount of his apportionment of VA compensation benefits is $1000.00 a month for all of the children and a spouse.  An apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on the Veteran.  38 C.F.R. § 3.451.  50 percent of $3,556.00 is $1,678.00.  The Veteran's total apportionment for all of the dependents is less than 50 percent of his VA benefits and is not ordinarily considered to be an undue hardship to the Veteran.  Certainly, an apportionment of less than 20 percent of his VA benefits is not considered a hardship.  The Board also points out that the Veteran has been compensated by VA for his dependent children on a monthly basis.  

The Veteran also asserts that the VA apportionment for each child should be equal.  The Board notes that special apportionments are determined on the basis of the facts in the individual case as long as it does not cause undue hardship on other persons of interest.  See 38 C.F.R. § 3.451.  38 C.F.R. § 3.451 also indicates that the amount apportioned should generally be consistent with the total number of dependents involved.  The Board considered the specific facts in this case and made a determination as to whether hardship exists for each party.  The evidence shows that the amount of the special apportionment for other dependents differs from the amount awarded to R.A.E.  However, based upon the facts in this case, the Board finds that the special apportionment amount awarded to R.A.E. is appropriate under the law and regulations and it is not shown to cause undue hardship to the veteran or the other interested parties.  

In summary, hardship on the part of the Veteran is not shown.  The criteria for a reduction in the amount of the special apportionment in the amount of $500.00 a month for R.A.E. under 38 C.F.R. § 3.451 are not met.  The appeal is denied. 


ORDER

A reduction in the special apportionment of $500.00 a month for the minor child R.A.E. is not warranted and the appeal is denied. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


